Citation Nr: 1806597	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for traumatic brain injury (TBI).

4. Entitlement to service connection for an acquired psychiatric disorder, to include: post-traumatic stress disorder (PTSD) and depression. 

5. Entitlement to service connection for hypertension as secondary to TBI.

6. Entitlement to service connection for heart problems as secondary to TBI.

7. Entitlement to service connection for a low back disability. 

8. Entitlement to service connection for a neck disability. 

9. Entitlement to service connection for a left shoulder disability.

10. Entitlement to service connection for a left hip disability as secondary to a low back disability. 

11. Entitlement to service connection for a left wrist disability as secondary to a low back disability.

12. Entitlement to service connection for a left foot disability as secondary to a low back disability.

13. Entitlement to service connection for a left ankle disability as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.Y.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1973.  He died in January 2015.  The appellant is his surviving spouse, who was substituted for the Veteran in his appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2016, the appellant testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the appellant's claims must be remanded for additional development prior to adjudication by the Board.  During the appellant's October 2016 Board hearing, the appellant stated that she married the Veteran in 1993 and that the year before she met the Veteran he had been seeing doctors for his mental issues in Corpus Christi when he was living there (H.T. p.7).  The appellant also stated that it had been alleged to her that the Veteran had seen doctors with the VA in Corpus Christi prior to 2010 (H.T. p. 14).  The Board notes that the earliest treatment records on file are from 2010 and none of the records appear to be from the Corpus Christi VA OPC.  Accordingly, the AOJ should assist the appellant in obtaining any outstanding VA medical records.  38 U.S.C. § 5103A (c)(3) (2014); 38 C.F.R. § 3.159 (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Also, it appears the AOJ may have only secured limited service personnel records (SPRs) for the Veteran.  A May 2011 request indicates that the request for the Veteran's personnel files was made with PIES request code O19.  However, it does not appear the AOJ made a request for the entire personnel file using PIES request code O18 or PIES request code O50 (for securing the entire personnel file in paperless appeals).  See VBA Live Manual, M21-1, Part III, Subpart iii, Chapter 2, Section D, Topic 3, Block c (January 26, 2018).  Therefore, the AOJ must attempt to secure the Veteran's complete SPRs from the appropriate location.

Lastly, the Veteran had previously stated that he was suffering from posttraumatic stress, in part, as a result of a tank explosion that he reports occurred in December 1972 while he was stationed at Kirch-Göns in Germany.  The Veteran's personnel records note that the Veteran was stationed at Kirch-Göns around that time (October 1972).  He provided statements in February 2010 and November 2010 that a PVT Duncan and a PFC Emilio were killed during this incident, which led to his PTSD.  In August 2011, a Formal Finding on a lack of information required to verify stressors was provided stating that it was determined that the information provided was insufficient to send to the Joint Services Records Research Center (JSRRC). No reason was provided as to why the Veteran's report of the tank explosion was insufficient to send to the JSRRC.  The Board finds that a formal request should be made regarding the alleged incident between November 1, 1972 and December 31, 1972.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain the Veteran's complete service personnel records for his period of active service from August 1970 to August 1973, including making a request under PIES Request Code O18 or O50.  If any requested SPRs are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Undertake appropriate efforts to obtain and associate with the claims file any outstanding VA treatment records from the Corpus Christi VA.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the appellant.

3. The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressor regarding (1) witnessing two soldiers (PVT Duncan and a PFC Emilio) being killed in a tank accident at Kirch-Göns in Germany between November 1, 1972 and December 31, 1972.  Thereafter, the AOJ should forward the summary along with the Veteran's statements and service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify this stressor.  Any response should be documented in the record.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




